601 F.2d 355
Jeanine RASMUSSEN, Personal Representative of the Estate ofJames A. Rasmussen, Deceased, Appellant,v.BURLINGTON NORTHERN, INC., a corporation, Appellee.
No. 78-1833.
United States Court of Appeals,Eighth Circuit.
Submitted April 19, 1979Decided July 2, 1979.

Warren C. Schrempp of Schrempp & McQuade, Omaha, Neb., for appellant.
John P. Mullen, Omaha, Neb., argued; Gaines, Otis, Mullen & Carta (argued), Omaha, Neb., on brief, for appellee.
Before LAY, HEANEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Jeanine Rasmussen sued, in her representative capacity, the Burlington Northern railroad for her husband's alleged wrongful death which occurred when decedent's car struck a Burlington Northern freight train. Rasmussen alleged that the collision resulted from the railroad's negligence in failing to adequately warn decedent of the presence of the railroad grade crossing.  The railroad claimed that the collision resulted from decedent's negligent inattention or deliberate attempt to commit suicide.  The jury returned a verdict for the railroad.


2
On appeal Rasmussen challenges several evidentiary rulings made by the trial court, the trial court's refusal to take the negligence issue from the jury, and the trial court's failure to give a jury instruction even though counsel never requested the instruction.  Having carefully reviewed the records, briefs, and trial transcript we conclude no error of law appears.  See 8th Cir. R. 14(4).


3
The judgment is affirmed.